               Case 3:18-cv-02669-WHO Document 209 Filed 05/05/20 Page 1 of 3


 1    EDUARDO G. ROY (State Bar No. 146316)
      PROMETHEUS PARTNERS L.L.P.
 2    388 Market Street, Suite 950
      San Francisco, CA 94111
 3
      Tel.: 415.527.0255
 4    Eduardo.roy@prometheus-law.com

 5    Attorneys for Tribal Defendants

 6

 7
                                    UNITED STATES DISTRICT COURT
 8

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10
      JW GAMING DEVELOPMENT, LLC, A                     CASE NO. 3:18-cv-02669-WHO
11    CALIFORNIA LIMITED LIABILITY
      COMPANY,                                        STIPULATION TO PERMIT TRIBAL
12                                                    DEFENDANTS TO EXCEED PAGE
                    Plaintiff,                        LIMITATION OF MEMORANDUM IN
13             v.                                     OPPOSITION TO PLAINTIFF’S
                                                      MOTION FOR SUMMARY JUDGMENT
14    ANGELA JAMES; LEONA L. WILLIAMS;                AND [PROPOSED] ORDER THEREON
      MICHAEL R. CANALES; MELISSA M.
15    CANALES; JOHN TANG; PINOLEVILLE                 Courtroom 2, 17th Floor
      POMO NATION, A FEDERALLY-                       Hon. William H. Orrick
16    RECOGNIZED INDIAN TRIBE;
      PINOLEVILLE GAMING AUTHORITY;
17    PINOLEVILLE GAMING COMMISSION;
      PINOLEVILLE BUSINESS
18    BOARD;PINOLEVILLE ECONOMIC
      DEVELOPMENT, LLC; A CALIFORNIA
19    LIMITED LIABILITY COMPANY; LENORA
      STEELE; KATHY STALLWORTH;
20    MICHELLE CAMPBELL; JULIAN J.
      MALDONADO; DONALD WILLIAMS;
21    VERONICA TIMBERLAKE; CASSANDRA
      STEELE; JASON EDWARD RUNNING
22    BEAR STEELE; ANDREW STEVENSON;
      CANALES GROUP, LLC, A CALIFORNIA
23    LIMITED LIABILITY
      COMPANY; LORI J. CANALES; KELLY L.
24    CANALES; AND DOES 1 THROUGH 20,

25                   Defendants.
     ///
26
     ///
27
     ///
28
     ///

                                                   0
           STIP AND [PROPOSED] ORDER EXTENDING PAGE LIMITATION RE OPPO. TO MSJ//3:18-cv-02669-WHO
               Case 3:18-cv-02669-WHO Document 209 Filed 05/05/20 Page 2 of 3


 1                                              STIPULATION
 2

 3            Plaintiff and Tribal Defendants, by and through their undersigned counsel, hereby stipulate and

 4   agree as follows:

 5

 6            1. WHEREAS, Plaintiff filed its pending Motion for Summary Judgment (Dkt 191) (“MSJ”) with

 7               a 24-page memorandum seeking a summary judgment of over 16 million dollars against 11

 8               separate individuals and four separate entities (“Tribal Defendants”), which omits a statement

 9               of issues and includes 17 single-spaced footnotes, 44 lines in length, 34 legal authorities, some

10               70 or more alleged material facts, and dozens of exhibits that are hundreds of pages in length;

11

12            2. WHERAS, Tribal Defendants will be filing an opposition memorandum responding to all of

13               the matters raised and omitted by Plaintiff in its MSJ, including extensive legal briefing and

14               opposing facts and evidence, and a motion to strike and evidentiary objections that must be

15               included in the opposition memorandum by Local Rule, as well as additional facts and law

16               concerning one or more affirmative defenses.

17
              3. WHEREAS, counsel for the Tribal Defendants believe they cannot adequately and
18
                 meaningfully present all of this information in their anticipated memorandum in opposition to
19
                 the MSJ in under 35 pages.
20

21            4. WHEREFORE, Plaintiff and Defendants have agreed that Tribal Defendants may file a

22               memorandum supporting their opposition to the MSJ which exceeds the 25-page limitation by

23               10 pages, totaling 35 pages. In stipulating to this request, Plaintiff does not concede or

24               otherwise take any position on any representations herein, including those representations in

25               paragraph 1 hereof; Plaintiff merely stipulates to Tribal Defendants’ request to exceed the 25-

26               page limitation by 10 pages.
27   ///

28   Dated: May 1, 2020                                   Fredericks. Peebles & Patterson LLP


                                                   1
           STIP AND [PROPOSED] ORDER EXTENDING PAGE LIMITATION RE OPPO. TO MSJ//3:18-cv-02669-WHO
             Case 3:18-cv-02669-WHO Document 209 Filed 05/05/20 Page 3 of 3


 1

 2                                                      By: __/s/______Gregory M. Narvaez____

 3                                                           Gregory M. Narvaez

 4                                                          Attorneys for Plaintiff

 5

 6   Dated: May 1, 2020                                 Prometheus Partners L.L.P.

 7

 8                                                      By: ___/s/   Eduardo G. Roy_______________

 9                                                            Eduardo G. Roy

10                                                           Attorneys for Tribal Defendants

11

12
                                        [PROPOSED] ORDER
13

14
            Based on the foregoing stipulation of the parties, and good cause appearing therefor,
15
            IT IS HEREBY ORDERED that Tribal Defendants may file a memorandum in opposition to
16
     Plaintiff’s pending Motion for Summary Judgment (Dkt 191) not to exceed 35 pages in length without
17
     Court permission.
18
            IT IS SO ORDERED.
19
     Dated: May 5, 2020
20
                                                   __________________________________________
21
                                                   JUDGE OF THE NORTHERN DISTRICT COURT
22

23

24

25

26
27

28


                                                2
        STIP AND [PROPOSED] ORDER EXTENDING PAGE LIMITATION RE OPPO. TO MSJ//3:18-cv-02669-WHO
